1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   SAM DRAKE,                                       ) Case No.: 1:17-cv-01500-AWI-SAB (PC)
                                                      )
12                  Plaintiff,                        )
                                                      ) AMENDED SCHEDULING ORDER
13          v.                                        )
14                                                    )
     SCOTT KERNAN, et al.,
                                                      )
15                  Defendants.                       )
                                                      )
16                                                    )

17          Plaintiff Sam Drake is appearing pro se and in forma pauperis in this civil rights action

18   pursuant to 42 U.S.C. § 1983.

19          On July 25, 2019, the Court granted Defendants’ motion to modify the scheduling order, and

20   extended, inter alia, the deadline to file an exhaustion-related motion for summary judgment to

21   October 24, 2019, pending Plaintiff’s responses to their outstanding discovery requests. (ECF No.

22   64.) On August 12, 2019, the Court granted Defendants’ motion to compel exhaustion-based

23   discovery, and vacated all deadlines set forth in the Court’s July 25, 2019, order to be reset after

24   Plaintiff filed responses to the outstanding discovery. (ECF No. 66.)

25   ///

26   ///
27   ///

28   ///

                                                         1
1             On November 19, 2019, Plaintiff filed a notice indicating that he filed a response to

2    Defendants’ outstanding discovery requests on or about November 13, 2019. (ECF No. 81.)

3    Defendants did not file a response. Therefore, the Court assumes that Plaintiff’s contention is correct

4    and responses to the outstanding discovery have been served. Accordingly, the Court shall reset the

5    filing deadlines.

6             Accordingly, it is HEREBY ORDERED that:

7             1.      The deadline to file an exhaustion-related motion for summary judgment is extended to

8                     February 18, 2020;

9             2.      The deadline for completion of all discovery is extended to April 17, 2020;

10            3.      The deadline for filing a dispositive motion is extended to June 18, 2020; and

11            4.       All other provisions set forth in the Court’s December 27, 2018, scheduling order

12                     remain in full force and effect.

13
14   IT IS SO ORDERED.

15   Dated:        December 18, 2019
16                                                        UNITED STATES MAGISTRATE JUDGE

17
18
19
20
21
22
23
24
25
26
27
28

                                                          2
